                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

MATTHEW GLENN BRYANT,                           )
                                                )
               Plaintiff,                       )
                                                )
         v.                                     )         No. 1:18-CV-117-RLW
                                                )
COUNTY OF CAPE GIRARDEAU, et al.,               )
                                                )
               Defendants,                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on its own motion. On December 21, 2018, service was

returned unexecuted for six defendants (C. Ray, M. Golden, A. Surface, W. Crites, T. Motley,

and Unknown Hawkins) because they are no longer employed by the County of Cape Girardeau.

As a result, the Court will order defendant County of Cape Girardeau to submit the last known

home addresses for these six defendants under seal and ex parte.

       Accordingly,

       IT IS HEREBY ORDERED that defendant County of Cape Girardeau is directed to

submit the last known home addresses for defendants C. Ray, M. Golden, A. Surface, W. Crites,

T. Motley, and Unknown Hawkins to the Court, under seal and ex parte, no later than twenty-one

(21) days from the ~e2l this Order.
       Dated this _/T'~ of January, 2019.
                   __ d:ay

                                              ~~~/l;/zlo
                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE
